DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has provided a submission in this file that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Cagenix, Inc. not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement not later than the effective filing date of the claimed invention. However, although subject matter disclosed in the reference to DiAngelo et aI 20090325125  has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).
Applicant may overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art as set forth in 35 U.S.C. 102(b)(1)(A). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Specification
              The abstract of the disclosure is objected to because the abstract does not contain any description of the claimed invention. Correction is required. See MPEP § 608.01(b).


Drawings
              The drawings are objected to because figures 11A, 11B, 12A, 12B are illegible. Also, figures 27 and 28 contain extraneous markings that should be removed.
              Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,3,4,6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiAngelo et aI
20090325125 (previously cited).
With regard to claims 1,11,12, DiAngelo et al disclose a unique CAD subtract body intended to create a design of a mating surface for a dental implant framework 154' (fig 42/43) that mates with the soft tissue model 125" of a patient. The CAD subtract body is an element in a CAD software (see paragraph 198) used for a Boolean subtract operation and has design features that match the design features of the dental implant framework, see paragraph 251-252. Thus, the CAD subtract body dimensions are dependent upon the design features of the framework. Note that the subtract body has design features that create clearance gaps between the framework 154' and the model 125", see paragraph 251 which describes the subtract body creating a "cut" in the framework, thus creating a "gap". See paragraph 253. With further regard to claims 1,12 and 13, Diangelo et aI also disclose that the CAD subtract body has design features that do not match the design features of the model 125" (see paragraph 252), which would inherently create designed clearance gaps between the framework 154' and the model 125" (by virtue of the features that do not match). See fig. 39 which shows how the design features create such a gap, by virtue of the design features of the mating surface of the overlay 246 being larger than the protrusions on the bridging structure (framework 240). Note that also, the Boolean operation (and resulting CAD file) is used for creating a tool path for manufacture of the framework 154' (see paragraph 176).

DiAngelo et al do not disclose the CAD subtract body formed to create a mating surface between the framework 154' and an overlay.

It would have been obvious to one skilled in the art to utilize the CAD subtract body of DiAngelo et al, to form a mating surface between the framework 154' and the overlay 246, in view of the teaching of DiAngelo et al that a CAD subtract body may be used to determine proper mating surfaces between two elements in an implant system.

With regard to claims 3 and 4, DiAngelo et aI, as modified above, would match the mating surface of the framework 154' to the mating surface of the overlay 246. Thus, such a mating would allow for the appropriate transfer of occlusal loads.

With regard to claims 6 and 7, note that the subtract body of DiAngelo et aI, as modified above, would create clearance gaps for addition of a bonding agent to permanently fixate the overlay 246 to the framework. See the embodiment of fig. 39, which shows a gap between the overlay 246 and framework 240. Note that the gap is between the overlay 246 and a buccal (right side) wall of the bridging structure (framework) 240.

With regard to claims 8 and 14, note that DiAngelo et al contemplates the subtract body being utilized in the Boolean operation from scanning of a diagnostic wax-up model. See paragraphs 171 and 173.

With regard to claim 9, note thatthe CAD subtract body may also include bodies for parameterized fitting sand screw holes (see paragraph 174 and fig. 15).



With regard to claims 15 and 16, note that the overlay 246 includes gingiva contours (see figs. 30 and 39), which inherently are captured in the digital data during the CAD process (which is designed by the operator). See paragraph 250.

With regard to claim 17, note that the overlay 246 may include a cutback allowing for a technician to create gingiva contours of the final prosthesis. See paragraph 251.

With regard to claim 18, note DiAngelo et al, as modified above, provides that the tool path for the manufacturing of the overlay 246 allows for fabrication from a biocompatible material. DiAngelo et al discloses in paragraphs 175-177 how the tool path may be used to fabricate from a variety of materials. Thus, the tool path is also capable of manufacturing the overlay of DiAngelo et al.


Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive.
Applicant’s arguments are predicated on the accompanying statement of disclosure filed with the arguments.  It appears that applicant is arguing that the 103 rejection is not proper because the current application and the DiAngelo et al reference were commonly assigned to Cagenix, Inc.  This is not found persuasive because, although subject matter disclosed in the reference to DiAngelo et aI 20090325125  has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art 
It is also noted that paragraph 4 of applicant’s declaration is unclear, as it states in lines 3 and 4, “as both are owned and were owned as of the date of the filing of the Patent Application 2009/0325125 by Cagenix, Inc”.  It appears that “Patent Application 2009/0325125” should read –16/559,559--.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772